                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

BONGO PRODUCTIONS, LLC,                               )
ROBERT BERNSTEIN, SANCTUARY                           )
PERFORMING ARTS, LLC AND                              )
KYE SAYERS,                                           )      Civil No. 3:21-cv-00490
                                                      )      Judge Trauger
       Plaintiff,                                     )
                                                      )
v.                                                    )
                                                      )
CARTER LAWRENCE, Tennessee State Fire                 )
Marshal, in his official capacity, CHRISTOPHER        )
BAINBRIDGE, Director of Codes Enforcement,            )
in his official capacity, GLENN R. FUNK,              )
District Attorney General for the 20th Judicial       )
District, in his official capacity, and NEAL          )
PINKSTON, District Attorney General for the 11th      )
Judicial, in his official capacity,                   )
                                                      )
       Defendants.                                    )


                                             ORDER

       The plaintiffs in this case have not requested a temporary restraining order, preventing

H.B. 1182/S.B.1224, 112th Gen. Assemb., 1st Reg. Sess. (Tenn. 2021) from going into effect

tomorrow, July 1, 2021. Instead, they have suggested a briefing schedule on their Motion for

Preliminary Injunction (Doc. No. 6 at 4) that is unacceptable to the court. It is hereby

ORDERED that the defendants shall respond to the Plaintiffs’ Motion for Preliminary Injunction

(Doc. No. 6) by July 7, 2021.

       It is so ORDERED.

                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge



     Case 3:21-cv-00490 Document 16 Filed 06/30/21 Page 1 of 1 PageID #: 138
